Case 4:21-cv-40088-DHH Document 1 Filed 08/13/21 Page 1 of 13

=
uu i
= A
LL.
UNITED STATES DISTRICT COURT ee Fa
DISTRICT OF MASSACHUSETTS ms =
= ”~
— m
@ 3
JOHN ADAMS, pro se ) re =
Plaintiff )
)
v. ) Civil Action No.
)
COL. CHRISTOPHER S. MASON and )
MASSACHUSETTS STATE POLICE )
Defendant
COMPLAINT
JURISDICTION

. This action arises under the Constitution and laws of the United States, Article II,

Section I of the United States Constitution, the Second Amendment, and is brought
pursuant to 42 U.S.C. § 1983.

_ This action also arises under the Constitution and laws of the Commonwealth of

Massachusetts and is brought pursuant to M.G.L. c. 12 §111, The Massachusetts Civil
Rights Act.

. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and § 1343.

. This case is initiated in the United States District Court for the District of Massachusetts

pursuant to 28 U.S.C. § 1391 as the judicial district in which all relevant events and
omissions occurred and in which the Plaintiff resides and in which the Defendant

maintains offices.

PARTIES

. Plaintiff John Adams is a citizen of the United States and a resides at 330 Church Street,

Clinton, MA.

. Defendant Colonel Christopher S. Mason is currently the Executive and Administrative

Officer of the Massachusetts State Police, 470 Worcester Road, Framingham, MA 01702,
and, as the leader of said organization, is the administrator in charge and is responsible
for all decisions made by current and previous administrators. Col. Mason is being sued
individually acting under the color of state law, to wit under color of the statutes,
ordinances, regulations, policies, procedures, customs, and practices of the
Commonwealth of Massachusetts and the Massachusetts State Police and as successor to
Colonel Kerry Gilpin.
Case 4:21-cv-40088-DHH Document1 Filed 08/13/21 Page 2 of13 .

7. Defendant Massachusetts State Police, 470 Worcester Road, Framingham, MA 01702, is

10.

11.

12.

13.

14.

15.

16.

17.

an agency of the Commonwealth of Massachusetts, under the Executive Office of Public
Safety and Security.

FACTS

 

On the moming of August 13, 2018, an article titled “State Police got many warnings on
payroll abuse. And they did nothing” appeared in the Globe.

’ Later that same day, the Plaintiff received a call notifying him that he was being placed

on administrative leave with pay and a Duty Status Hearing was scheduled for August 15,
2018.

On August 13, 2018, the Massachusetts State Police issued a news release informing the
media and public that four, “additional Department members,” had been identified to
have, “discrepancies between overtime pay earned and actual hours worked”;

The news release, mentioned above in paragraph 10, advised the media and public that
the four additional Department members were relieved of duty “temporarily,” and further
that it “is scheduling internal hearings to determine what their duty status will be while
internal and external investigations into their overtime shifts were conducted”;

On August 13, 2018, following the news release by the Department, various news media
published articles confirming the release;

The Plaintiff was employed as a Massachusetts State Police Trooper since June of 2000
and, at all times relevant, Plaintiff was assigned to the evening Community Action Team
(CAT) as part of Troop E.

The evening CAT team was a created to be utilized by the Defendants where the CAT
members were required to be highly flexible in their scheduling, were given minimal
notice of each assignment, and could be called upon at any time.

The CAT team included assignments such as escorts and attendance at wakes and
funerals, escorts for foreign and domestic dignitaries, escorts of high risk prisoners,
response to large crowds and demonstrations, escort large equipment being transported,
and patrol functions.

On August 14, 2018, a day before the Duty Status Hearing, the Plaintiff received a
To/From authored by Captain James D. O’Leary, advising him that he was the subject of
an Internal Affairs Investigation as a result of an audit of the former Troop E for the years
2015 and 2016.

Attached to Captain O’Leary’s To/From was a To/From authored by Major Brian
Watson, dated August 9, 2018, requesting a Personnel Investigation into the Plaintiff due
Case 4:21-cv-40088-DHH Document1 Filed 08/13/21 Page 3 of 13

to the discovery of “irregularities” allegedly involving the Plaintiff during an overtime
audit.

18. Within Major Watson’s To/From, dated August 9, 2018, it stated in the last paragraph,
“For your review, I have attached copies of Trooper Adams’ Paystation entries and the
applicable radio affiliation logs”;

19. Other than the allegations found within Major Watson’s To/From, no additional evidence
was attached and the Plaintiff was provided no evidence or additional information to
reasonably apprise him of the basis of these allegations.

20. Prior to his Duty Status Hearing, the Plaintiff was notified that his License to Carry a
firearm had been suspended which was a premature suspension because the Duty Status
Board is charged with making a recommendation regarding the license to carry following
the hearing.

21. The Department of Criminal Justice Information Services (CJIS) for the Commonwealth
of Massachusetts Executive Office of Public Safety and Security has confirmed that the
License to Carry of Trooper Adams was suspended at 5:15 am on August 15, 2018,
almost four (4) hours before the so-called “hearing,” which was scheduled to take place
at 10:00 am. that same day, and at which the Department claimed that the Duty Status of
Trooper Adams would be “adjudicated”;

22. The Plaintiff has filed a License to Carry Appeal which remains pending in Framingham
District Court in the Commonwealth of Massachusetts.

23. There has never been any evidence presented that the Plaintiff is the subject of a criminal
investigation.

The Plaintiff's right to procedural and substantive due process was violated by the Duty
Status Board appointed by Col. Gilpin.

24. On August 15, 2018, a Duty Status Hearing was held, during which the Duty Status
Board read the general allegations of overtime irregularities as contained in the August 9,
2018 memorandum authored by Major Watson;

25. The supporting documents that were referenced throughout Major Watson’s
memorandum, but were not attached to the memorandum, mentioned above in paragraph
18, were not presented to the Duty Status Board;

26. The Duty Status Board did not:
a. Entertain any witness testimony;
b. Review any evidence, including applicable CJIS history, pay station entries, and
_ radio affiliation logs;
c. Make any factual findings; and
d. Inquire as to whether the Plaintiff was properly apprised of the allegations;
Case 4:21-cv-40088-DHH Document 1 Filed 08/13/21 Page 4 of 13

27. Lt. Col. Richard Warmington testified in a Civil Service Hearing involving another
trooper with similar allegations that the Duty Status Board, whom Lt. Col. Warmington
was a member and the chair, was provided with a grid prior to the hearing from then Col.
Gilpin with relevant information that the Duty Status Board relied on in making their
decisions on each of the troopers that day, but that grid mysteriously disappeared and has
never been provided to the Plaintiff.

28. The Duty Status Board did not:

a. Comply with M.G.L. c. 31 by providing at least three (3) days notice;

b. Comply with M.G.L. c. 31by providing a copy of M.G.L. c. 31, §41-45 to the
Plaintiff, as required;

c. Provide a full hearing concerning the reasons for the contemplated suspension, as
required by M.G.L. c. 31, §41, as well as an adequate opportunity to present a
rebuttal

d. Establish “just cause,” as required by M.G.L. c. 31, §41; or

e. Provide written notice of the Plaintiff's suspension without pay.

29. Nevertheless, despite the lack of evidence and the lack of opportunity for the Plaintiff to
review evidence, the Plaintiff was suspended without pay at the recommendation of the
Duty Status Board and given the fact that the Duty Status Board reviewed no evidence
and made no factual findings with the premature suspension of the Plaintiff's license to
carry, clearly shows that the decision to suspend the Plaintiff without pay was made
before the Duty Status Hearing.

30. The Plaintiff was suspended without pay by Colonel Kerry Gilpin, predecessor of the
Defendant, Christopher S. Mason.

31. The Plaintiff, in response to the order to suspend him without pay, filed two actions
concurrently:
a. An appeal of the Duty Status Hearing to the Civil Service Commission; and
b. An internal review hearing pursuant to M.G.L. c 22 §43

The CSC determined that the Duty Status Board violated the Plaintiff's due process rights
by depriving the Plaintiff of a full just-cause hearing.
32. The Plaintiff filed an appeal with the Civil Service Commission (herein “CSC”)
contending that he had been disciplined by the Defendants without a full just-cause Duty
Status Hearing, and that he was aggrieved by the Defendants’ decision to suspend him
without pay.

33. The Defendants filed a Motion to Dismiss For Lack of Jurisdiction in the appeal to the
CSC and after receiving briefs and holding a hearing on the Defendants’ the CSC denied
the Defendants’ motion and the appeal was scheduled for a de novo just-cause hearing
before the CSC.
Case 4:21-cv-40088-DHH Document1 Filed 08/13/21 Page 5 of 13

34. The Defendants represented at the de novo hearing that it would not be presenting any
evidence and that it was the Defendants’ position that the CSC did not have jurisdiction
or authority to issue any decision or power of enforcement regarding the Plaintiff's
appeal.

35. During the de novo proceedings, the Defendants advised the CSC that the information
and documents supporting the Plaintiffs suspension without pay was subject to ongoing
investigations and prosecutions by the United States Attorney for District of
Massachusetts and the Massachusetts Attorney General. Therefore, the Defendants did
not provide copies of the information to the Plaintiff on the basis that it would interfere
with or impede “important law enforcement functions”.

36. The Plaintiff contended that it was the Defendants’ burden to prove beyond a
preponderance of the evidence, that it had just cause for its actions, and, as there was no
evidence presented by the Defendants, therefore, the Plaintiff moved for a directed
verdict.

37. The Plaintiff’s oral Motion for Directed Verdict was taken under advisement by the Civil
Service CSC and a decision in favor of the Plaintiff was rendered on March 28, 2019.

38. The issues before the CSC were: a) whether, prior to being suspended, Trooper Adams was
provided with due process; and b) whether Trooper Adams had a right of appeal to the
Commission.

39, After a review of the entire record and a reading of the relevant law, the CSC found that
Trooper Adams had not been afforded due process, that he did have a right of appeal to the
Commission, and that he was entitled to be reinstated to his position by the Massachusetts
State Police.

40. The Defendants appealed the CSC’s decision to the Superior Court of Massachusetts on
the basis that the CSC lacked jurisdiction to hear an appeal of a Duty Status Hearing, but
did not address the issue that the Plaintiff was deprived of his right to procedural and
substantive due process.

The Plaintiff's right to procedural and substantive due process was violated by the Section
43 Hearing Officer who was appointed by Col. Mason.

41. In response to his suspension without pay, and concurrently with the first CSC hearing,
the Plaintiff requested an internal review hearing pursuant to M.G.L. ¢ 22 §43 (“Section
43 hearing”).

42. In order to prepare for the internal Section 43 hearing, on September 21, 2018, the
Plaintiff requested copies of information reportedly relied on in the course of the
investigation including:

a. of the radio Affiliation Logs upon which the Defendants relied on for each date;
b. all CJIS queries entered by the Plaintiff for each day alleged;
Case 4:21-cv-40088-DHH Document 1 Filed 08/13/21 Page 6 of 13

all RAMS entries made by the Plaintiff for each date for E-4, E-1, and E-2;
all fuel records for the Plaintiff for each date;

all transponder records for the Plaintiff for each date; and

all pay station entries for the Plaintiff for each date.

ho ao

43. Counsel for Trooper Adams was advised by the Department that the requested
information purportedly supporting the decision to suspend Trooper Adams without pay
was subject to an ongoing investigation and prosecution by the U.S. Attorney for the
District of Massachusetts and the Massachusetts Court of Appeals, and therefore, the
Department was unable to provide copies of the documents requested in the letter
described in paragraph 42.

44. Trooper Adams’ request for supporting documentation went unanswered until November
8, 2018, when he was allowed a few hours only to inspect the allegedly supporting reams
of documents at the General Headquarters of the Massachusetts State Police in
Framingham, MA.

45. Prior to the Plaintiff's Section 43 hearing, counsel for the Plaintiff requested that
subpoenas be issued to witnesses who possessed information relevant to the decision to
suspend the Plaintiff without pay, however, this request was summarily denied by Major
DeBuccia who had been appointed as the Section 43 Hearing Officer by Col. Gilpin;

46. On August 29, 2019, over a year after a request for an internal review pursuant to M.G.L.
c.22C, §43, the Section 43 hearing was held by Major DeBuccia and evidence was
presented through testimony and a memorandum submitted by the Plaintiff, establishing
that Colonel Kerry Gilpin’s decision to suspend the Plaintiff without pay was arbitrary
and capricious, prompted by derogatory news articles concerning an alleged lack of
action on the part of the Department and was made without due process being afforded to
the Plaintiff.

47, Following the Section 43 hearing, Major David DeBuccia authored a report dated
December 4, 2019, recommending that the decision of the Duty Status Board to suspend
the Plaintiff without pay be sustained and that his Section 43 appeal be denied.

48. The Section 43 “hearing” was simply another administrative formality directed by the
Defendants to effectuate a pre-determined decision to suspend the Plaintiff without pay
indefinitely just like the Duty Status “hearing”.

49. Following the appeal hearing, on February 12, 2020, the Plaintiff received notice that the
prior findings were upheld by the Defendants and the Plaintiff's Section 43 appeal was
denied.

The Plaintiff's right to procedural and substantive due process was violated by the Trial
Board who was appointed by Col. Mason.
Case 4:21-cv-40088-DHH Document 1 Filed 08/13/21 Page 7 of 13

50. The Defendant, Col. Mason, appointed a Trial Board consisting of three commissioned
officers of his choosing, and said Trial Board scheduled a formal administrative hearing
pursuant to the Defendant’s Rules and Regulations, to hear the alleged violations referred
to in Major Watson’s To/From as described in paragraph 17.

51. The Defendants provided the Trial Board with evidence and testimony, generally, to
show how they determined that the 46 investigated troopers had claimed overtime hours
they had not worked and then, generally, stated that the review of the evidence against
the Plaintiff supported that conclusion.

52. The Plaintiff had little if any evidence provided to him by the Defendants as he had
requested prior to the Trial Board, but the Plaintiff provided testimony from colleagues
who demonstrated the flexibility of overtime scheduling when it came to the Evening
CAT Team’s overtime assignments.

53. One Trial Board member inquired to a witness for the Defendants as to the flexibility of
the Evening CAT Team and noted that the flexibility was not and could not be taken into
account within the investigation of the Plaintiff's use and documentation of the overtime
he worked.

54. The Trial Board decided against the Plaintiff with one of the three board members finding
the Plaintiff not guilty of any wrongdoing.

55. In January 2020, the Defendants verbally offered the Plaintiff, as well as other troopers
with similar charges, an agreement where the Plaintiff would be disciplined by forfeiting
earned leave time, taking several more months of a status of suspension without pay, and
provide an agreed upon amount of restitution.

56. In May 2020, the Plaintiff, accompanied by counsel and union representation, attended a
meeting with the Defendants in Framingham, MA where, after good faith discussions had
been had to come to specific terms as formerly described in paragraph 55, the Defendants
inexplicably withdrew their offer while proceeding with agreements with all other
troopers with similar charges.

Plaintiff has appealed the violations of due process and the decision of the Trial Board to
the Civil Service Commission.

57. The Plaintiff appealed the Trial Board decision to the Civil Service Commission (“CSC”)
for a de novo hearing and CSC Chairman Christopher Bowman was assigned as the
Hearing Officer.

58. Upon request by the Plaintiff, the Defendants provided discovery to the Plaintiff and the
parties put forth thousands of pages of evidence that was referred to over the course of a
ten day hearing, starting in December 2020 and ending in July 2021. Additionally, the
Defendants have continually provided documents that the Plaintiff and Chairman
Case 4:21-cv-40088-DHH Document1 Filed 08/13/21 Page 8 of 13

Bowman requested throughout the course of the hearing. Most of the discovery provided
was not provided to the Plaintiff in the prior “hearings”.

59. During the Civil Service Hearing Lieutenant Steven Hennigen testified that while
investigating the Plaintiff in an unrelated matter he reviewed the overtime claims of the
Plaintiff that are relevant to the time in question and Col. Gilpin declined to address Lt.
Hennigen’s concerns regarding whether the over time documented on Plaintiff's timecard
was the overtime worked.

60. Additionally, Detective Lieutenant Joseph Ballou, testified that he was only permitted by
his supervisors to look at the evidence described in paragraph 42 above and that he was
instructed not to interview any of the Plaintiffs supervisors to determine if the Plaintiff
had permission to work overtime shifts from home, permission to document overtime
that had been worked at an odd time by writing down a generic claim either two hours
before or two hours after a shift, and/or that he had worked overtime that he was not
allowed to document and be compensated for.

61. The CAT Team had an unwritten practice that they received guaranteed overtime of 4
hours per week that was always to be documented on their time card as two hours before
_ or after a shift. The CAT Team supervisors utilized this practice as a budgetary cost
saving practice and utilized the CAT Team members at any time for any reason that the
administration required. It was understood that time was part of the guaranteed four
hours.

62. Also, testimony discovered a clear conflict in evidentiary collection and analysis during
the course of the investigation against the Plaintiff because the relevant equipment and
staff were the property of or employed by the Massachusetts Department of
Transportation (herein “MassDOT”) because MassDOT was the recipient and manager of
the federal grant that funded the operations of the Troop E CAT Team.

63. MassDOT maintained and managed the Plaintiff’s cruiser, cruiser radio, cruiser
computer, and portable radio and MassDOT followed their own practices when it came to
assigning and maintaining those items, and using replacement items.

64. During the Hearing witnesses testified that MassDOT frequently reassigned radios that
were a primary part of the investigation to other MassDOT vehicles and, after the
investigation was initiated, MassDOT audited the equipment and discovered there were
radios assigned to troopers that were in MassDOT construction vehicles.

65. Testimony and evidence presented during the hearing demonstrated that the Plaintiff's
supervisors were intentionally never interviewed during the course of the investigation,
the Plaintiff was permitted to work some overtime from home, the documentation of
overtime hours did not consistently reflect the actual hours worked, and the investigators
were directed by superiors to only look at data points that supported the allegation that
the Plaintiff did not work shifts he claimed to have worked on his time sheet.
66.

67.

68.

69.

70.

71.

72.

73.

74.

75.

Case 4:21-cv-40088-DHH Document1 Filed 08/13/21 Page 9 of 13

The Defendants have admitted that they have lost thousands of emails from the time
period of the investigation, including the emails by the Plaintiff, coworkers and
supervisors, because the Defendants changed email servers and dumped the relevant time
period of emails. The Plaintiff learned of the destruction of emails through the press
publicizing a criminal case involving another trooper criminally charged for actions far in
excess of those of the Plaintiff. (see Commonwealth v. David Keefe, Docket No.
1884CR00762)

The Defendants did not properly preserve the Plaintiffs assigned personal computer or
the license plate reader that Plaintiff used every shift while at work and would likely have
contained a record of use that the Plaintiff could have analyzed and provided valuable
evidence as to the relevant dates.

The Defendants alleged that that the Plaintiff did not work six two hour shifts he claimed
overtime for on his timesheet, but the Plaintiff has provided testimony and documentation
in the CSC matter showing he was working those shifts.

The Defendants used an arbitrary guideline that only troopers who claimed, but did not
work more than five overtime shifts would be suspended without pay.

Of the 46 troopers who were targeted for irregularities on their overtime shifts, the
Defendants provided opportunities for approximately 17 troopers to retire, disciplined 28
additional troopers, many of whom were alleged to have worked more overtime shifts
than the Plaintiff, wherein they forfeited vacation time, took lengthy periods of unpaid
leave, and paid restitution. The Plaintiff was the only trooper terminated outright which
was outrageous and disparate treatment in comparison to fellow troopers.

The Defendants’ actions in indefinitely suspending the Plaintiff without pay and health
benefits and ultimately terminating him was unduly unjust, arbitrary and capricious and
most importantly, without substantive or procedural due process.

COUNT I

42. U.S.C. § 1983 Claim
DEPRIVATION OF DUE PROCESS

IN VIOLATION OF THE FIFTH AND FOURTEENTH AMENDMENTS

The above paragraphs are incorporated by reference.

The Fifth Amendment of the United States Constitution states, in relevant part, “No
person shall. ..be deprived of life, liberty, or property, without due process of law.”

The Fourteenth Amendment of the United States Constitution states, in relevant part, “No
State shall...deprive any person of life, liberty, or property, without due process of law.”

42 U.S.C. § 1983 provides: “Every person, who under color of law of any statute,
ordinance, regulation, custom or usage of any state or territory or the District of
Case 4:21-cv-40088-DHH Document1 Filed 08/13/21 Page 10 of 13

Columbia subjects or cause to be subjected any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any rights, privileges or
immunities secured by the constitution and law shall be liable to the party injured in an
action of law, suit in equity or other appropriate proceeding for redress...”

76. The Plaintiff is a citizen of the United States.

77. Defendants Col. Christopher S. Mason and Massachusetts State Police is a person for
purposes of 42 U.S.C. § 1983.

78. Defendants were at all times relevant hereto acting under color of state law.

79. The Plaintiff had the following clearly established rights at the time of the complaint
conduct, detailed above:

g. The right to due process rights in all disciplinary proceedings, as granted under
the Fifth and Fourteenth Amendments and 42 U.S.C. § 1983;

h. The right of property interest in his employment, as granted under the Fifth and
Fourteenth Amendments and 42 U.S.C. § 1983; and

i. The right to be free of deprivation to the Plaintiff's liberty interest in his job, as
granted under the Fifth and Fourteenth Amendments and 42 U.S.C. § 1983

80. Defendants knew or should have known of these rights at the time of the complained
conduct detailed above, as they were clearly established at that time.

81, The United States Constitution is the sole determinant of due process protection;
therefore, when a state grants an employee a substantive property right in his
employment, it may not also authorize the deprivation of that interest without providing
constitutionally sufficient procedural safeguards.

82. The acts and omissions of Defendants as described herein intentionally deprived the
Plaintiff of his constitutional and statutory rights and caused him extensive damages.

83. As a direct and proximate result of the Defendants’ unlawful conduct, the Plaintiff has
been without pay and health benefits since August 15, 2018, entitling him to
compensatory damages, in amounts to be determined at trial.

84. The Plaintiff will continue to suffer lost earning and impaired earning capacity and the
value of his total and future damages shall be ascertained in trial.

85. The Plaintiff is further entitled to attorney fees and costs pursuant to 42 U.S.C. § 1988,
pre-judgment interest and costs allowable by federal law.
86.

87.

88.

89.

90.

91.

Case 4:21-cv-40088-DHH Document 1 Filed 08/13/21 Page 11 of 13

The Plaintiff seeks appropriate declaratory and injunctive relief pursuant to 42 U.S.C. §
1983 to redress the Defendants’ unduly unjust, arbitrary and capricious actions, as
described above.

COUNT

VIOLATION OF M.G.L, ¢.12, §111
THE MASSACHUSETTS CIVIL RIGHTS ACT

 

The above paragraphs are incorporated by reference.

The Defendants have a long standing past practice of permitting flexibility in the use and
record of overtime by the Evening CAT Team of which the Plaintiff was a member
during all relevant times.

The Defendant knew the Evening CAT Team was used by the Colonel and his designees
for unscheduled and, sometimes, immediate situations to work overtime which allowed
for an unwritten agreement that overtime documentation would not always reflect the
actual time worked.

The Defendants’ investigation into the overtime of the Plaintiff, as a member of the
Evening CAT Team, was flawed where the Defendants had to expand the parameters to
investigate the Troop E CAT Team from the parameters used for all other troopers
investigated for irregularities in their overtime practices.

The Defendant’s investigation was also flawed because the data points used, to determine
that the Defendant had claimed overtime on his time card that was allegedly not actually
worked, were engineered to only make findings of the alleged false claims and the
Defendant did not consider other data points or evidence that demonstrate the Plaintiff's

’ time worked was an acceptable practice.

92.

93.

94,

95.

96.

The flawed investigation led to the termination of the Plaintiff.

The Defendant’s own administrative process to investigate and discipline employees,
including Plaintiff, were not complied with and deprived the Plaintiff of procedural and
substantive due process rights to defend himself.

These actions with the extraordinary public nature of the investigation and termination of
Plaintiff by Defendants utterly humiliated him and caused extreme anxiety and distress to
the Plaintiff.

The Plaintiff's right to employment was substantially interfered with.

The acts and omissions of Defendants as described herein intentionally deprived the
Plaintiff of his constitutional and statutory rights and caused him extensive damages.
Case 4:21-cv-40088-DHH Document 1 Filed 08/13/21 Page 12 of 13

97. As a direct and proximate result of the Defendants’ unlawful conduct, the Plaintiff has
been without pay and health benefits since August 15, 2018, entitling him to
compensatory damages, in amounts to be determined at trial.

98. The Plaintiff will continue to suffer lost eaming and impaired earning capacity and the
value of his total and future damages shall be ascertained in trial.

99. As a result of the conduct of the Defendants, the Plaintiffs statutory rights have been
violated and he has suffered a loss of benefits, reputation, and earning capacity. All such
damages continue through this date.

COUNT It
SECOND AMENDMENT IN VIOLATION OF 42 U.S.C. §1983

100. The above paragraphs are incorporated by reference.

101. The Supreme Court has held that “the Second Amendment protects the right to
keep and bear arms for the purpose of self-defense.” McDonald v. City of Chicago, Ill.,
130 S.Ct. 3020, 3021 (2010).

102. Plaintiff cannot exercise this fundamental right because the Defendants suspended
his license to carry and to possess a firearm prior to the Duty Status Hearing and prior to
taking any disciplinary action against Plaintiff's employment.

103. Defendant has taken further action to revoke his license to carry or to possess a
firearm which Plaintiff is pending an appeal before the District Court of the
Commonwealth of Massachusetts.

104. Defendants’ action to terminate Plaintiff is based on a flawed investigation and
flawed conclusions which is the underlying reason for revoking the Plaintiff’s license to
carry and possess a firearm.

105. Defendants have arbitrarily permitted other employees, subjected to the same
flawed investigation, who admitted similar or more egregious conduct to continue to have
a license to carry and to possess a firearm.

106. Plaintiff contends that the action by the Defendants to suspend his license to carry
and to possess a firearm and the subsequent revocation based on a flawed investigation
. has violated his Fundamental Rights and is depriving Plaintiff from owning or possessing
a firearm.

PRAYER FOR RELIEF
Case 4:21-cv-40088-DHH Document1 Filed 08/13/21 Page 13 of 13

WHEREFORE, the Plaintiff requests judgment against the Defendant in an amount to be
determined by the jury for compensatory damages, including, but not limited to financial losses,
immediate discomfort, emotional pain and suffering and emotional distress, humiliation and .
embarrassment, inconvenience, annoyance and alarm, medical expenses, lost wages, and lost
earning potential and any other further relief this Honorable Court deems fair and just.

The Plaintiff further requests the reimbursement of costs and attorney’s fees associated with this
action and any such other and further relief as this Court deems just and proper.

THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS OF HIS COMPLAINT,
WHERE ALLOWED BY LAW.

Respectfully submitted,

CK holama,

Aohn Adams, pro se
Plaintiff

DATED: /3 Avyost JOArl
